DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
 The terminal disclaimer filed on August 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,861,990 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer (TD) is not the applicant, the patentee, or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  Please file a POA that gives power to the attorney who has signed the TD and then resubmit a TD, or file a TD that is signed by the applicant. No new fee required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be competed online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp (for more information about eTerminal Disclaimers).
Claims 1-18 and 21 are on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent 9,861,990. Although the claims at issue are not identical, the claims are not patentably distinct from each other because the subject matter in the claims of the conflicting patent publication anticipates the claimed 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Joannou (US 4,886,526).
For claim 1 as interpreted, Joannou discloses filter assembly (Figs. 4-7; col. 1, ll. 49-54; col. 3, ll. 14-17, 34-57) for an active field polarized media air cleaner comprising a conductive screen (2) that conducts a high voltage (high voltage power supply 34) therethrough (Figs. 4, 5, 5a); a probe (33, 44; col. 3, ll. 44-47; col. 4, l. 4) that delivers affixed to [i.e., attached to] each end of screen 22 are flat electrodes 23,” see Fig. 5, column 1, lines 49-61, and column 3, line 14.  Joannou teaches “Fig. 5a is a cross-section of another embodiment of the filter cartridge shown in Figs. 4 and 5. In this embodiment, fibrous filter pads 20 and 21 are glued [i.e., adhesive is used to attach or affix] one to the other and to the inside conductive screen 22 [emphasis added],” see column 3, lines 24-26, which teaches that adhesive is known to attach/affix one element to another element. Additionally, Joannou teaches the following:  at col. 3, ll. 14-17, “Affixed to each end of screen 22 are flat electrodes 23, as illustrated in the cutaway views in FIG. 4. Electrodes 23 are shown to be disc-shaped but their shape is not important [emphasis added]” and at col. 3, ll. 34-57, “FIG. 6 illustrates an embodiment of a filter frame designed for use with the filter cartridge of FIGS. 4 and 5. A long flexible subframe 31 attached about the perimeter of a long screen 30 is bent about the mid-point of its long dimension into a U-shape. One edge of the U-shaped subframe 31 is attached to a an L-shaped electrode 33. Electrode 33 is attached to but insulated from housing 32, the insulation extending along the length of electrode 33 to the point where the electrode turns upward to form a point. To prepare the filter unit for use, the filter cartridge illustrated in FIGS. 4 and 5 is inserted into the filter frame between the two inside surfaces of screen 30 and the top edge of subframe 31 is pressed downward and latched under a lip projecting from the top surface of housing 32. Pressing the filter cartridge downward with subframe 31 and screen 30 forces the electrode 33 upward through fibrous pad 20 to contact one of the flat electrodes 23 attached to the inside screen 22 of the filter cartridge [emphasis added].”  Electrodes 33 and 23 are connected.  Electrodes 23 are disc-shaped, or rounded.  The connection between electrodes 23 and 33 teaches “the probe includes a rounded contact point.”  Consequently, it is inherent or at least would have been readily obvious to one having ordinary skill in the art, i.e., 35 USC 103(a), that said conductive, planar patch affixed to conductive screen 22 is affixed/attached with glue, or adhesive, i.e., adhesively attached, since Joannou discloses that glue/adhesive is known and used to adhesively attach the filter pads 20 and 21 shown in Fig. 5a and that L-shaped electrode 33 (i.e., probe) includes a rounded contact point flat electrodes 23 that is disc-shaped (i.e., a rounded contact point)  with a reasonable expectation for success.
Claims 2-6, 10-18, and 21 are rejected under 35 U.S.C. 103 as obvious over Joannou (US 4,886,516).
For claim 2, Joannou discloses filter media (fibrous filter pads 20 and 21) located on either side of the conductive screen (Figs. 5, 5a; col. 3, ll. 9-12).
For claim 3, Joannou discloses ground screens (30, 41, 43) on either side of the conductive screen (Figs. 6, 7; col. 3, ll. 40-42; col. 4, ll. 1-3).
For claim 4, Joannou discloses an insulating element (insulation extending along the length of electrode 33) attached to at least one of the ground screens in an area of the ground screen near the probe (Fig. 6), wherein the insulating element prevents a short of the high voltage to ground (col. 3, ll. 44-47).
For claim 5, Joannou discloses wherein at least one of the filter media pads includes a hole therethrough, wherein the probe extends through the hole to contact the conductive patch (col. 3, ll. 34-56).
For claim 6, Joannou discloses a ground screen (30, 41, 43) that grounds the assembly, also see claim 3 above (Figs. 6, 7; col. 3, ll. 40-42; col. 4, ll. 1-3). 
For claim 10, Joannou disclose the conductive patch comprises a conductive portion (electrodes 23) is attached see claim 1 above, but appears to be silent for explicitly stating attached to a backing.  However, backings are long, known in association with materials and objects affixed with adhesive, such as the conductive, planar patch (col. 3, ll. 15, 25-27), and as such it would be a matter of optional design choice for one of ordinary skill in the art to utilize the conductive, planar patch comprising a conductive portion attached to a backing.
For claim 11, Joannou discloses the patch has rounded edges (Fig. 4; col. 3, l. 17).
For claim 13, Joannou discloses the probe and conductive patch engage one another through an adhesive (col. 3, ll. 15-19, 25-27, 34-56; col. 4, ll. 4-6).
For claims 14-16, the teaching of Joannou is set forth above with claims 1, 5, and 13 and discloses wherein the second conductive patch (electrodes 23; Figs. 4-5) is adhesively connected to the conductive patch through gaps in the conductive screen (22). Joannou teaches “fibrous filter pads 20 and 21 are glued one to the other and to the inside conductive screen 22 [emphasis added]” at column 3, line 26-27 and “[e]lectrodes 23 are provided at each end [emphasis added, i.e., opposite side]” at column, line 57-58 and shown in Fig. 4 with a gap between the electrodes 23. As such, one of ordinary skill in the art would envision said second conductive patch in electrical contact with the conductive patch, since both electrodes 23 are in contact with the conductive screen 22, and also adhesively connected through gaps in the conductive screen.
For claim 17, the teaching of Joannou is set forth above but appears to be silent for the second patch applied to an opposite side of the conductive screen is made of an insulating material. However, Joannou teaches screen 22 is both shorter and narrower than fibrous pads 20 and 21 so that it is surrounded on all sides by an insulative layer as illustrated in Figs. 4 and 5 (col. 3, ll. 12-14).  Patches that are insulated electrode pads are known, similar to the patches used for cardiac analysis that are adhesively attached and connected with a probe to diagnostic device that measures electric current. As such, it would have been obvious for one of ordinary skill in the art to use insulating material because Joannou teaches conductive screen 22 is surrounded on all sides by an insulative layer with a reasonable expectation of success.
For claim 18, the teaching of Joannou is set forth above with claim 1 but appears to be silent for an insulating spacer on an opposite side of the conductive screen; however, Joannou teaches at column 3, lines 10-15 that conductive screen 22 is surrounded on all sides by an insulative, or insulating, layer. As such, it would have been obvious for one of ordinary skill in the art to provide an insulating spacer for easier insertion of the filter cartridge into the assembly with a reasonable expectation for success.
For claims 12 and 21, Joannou discloses the conductive patch or electrodes 23 are illustrated as “disc-shaped” in Fig. 4 and shape is not important (col. 3, l. 17).  Furthermore, an oblong shape and a splines reaching outwards from a central portion are shapes that are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the conductive patch were significant.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Joannou in view of Cheney (US 5,474,599).
For claims 7-9, the teaching of Joannou is set forth above and discloses said conductive patch. Joannou does not teach that said patch comprises aluminum foil, metal sheet, or conductive plastic as recited in at line 2 of claims 7-9, respectively. However conductive material such as aluminum foil, sheet metal, and conductive plastic are known conductive materials and available equivalent to those skilled in the art. These materials are disclosed in Cheney (col. 11, ll. 1-7), “[s]uch materials can include metal [e.g., aluminum foil and sheet metal], a conductive plastic such as carbon impregnated polycarbonate, or some other type of conductive material.” As such it In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). MPEP § 2144.04(VI)(C).
Response to Arguments
Applicant's arguments filed August 2, 2021, have been fully considered but they are not persuasive. Regarding Applicant’s arguments and citation col. 5, lines 19-24 at page 4, Examiner respectfully disagrees; the citation upon which Applicant’s arguments rely are not cited here within and were not cited the previous Office Action mailed March 1, 2021.  Joannou discloses a plurality of embodiments of filter assemblies.  Note that the embodiments relied upon are Figs. 4-7 and is disclosed at column 3, line 4 to column 4 line 7.  Regarding arguments for claim 14 at page 4, Examiner respectfully disagrees; see Fig. 5a and col. 3, ll. 24-27.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8070861 teaches a probe includes a rounded contact point.  See col. 11, l. 60 - col. 12, l. 65:  In a further embodiment of the invention, a high-voltage probe 130 passes through the conductive outer screen 12A and terminates in a high-voltage contact 134 [emphasis added]. 
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T. Bennet McKenzie (Acting SPE) can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        August 18, 2021


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776